Citation Nr: 1711345	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985 and from February 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is associated with the record.  At such time, he submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.  The undersigned also held the record open for 30 days for the receipt of additional evidence referable to his TDIU claim.  However, to date, no additional evidence, other than that submitted in support of the Veteran's claim for a temporary total rating due to surgery on his service-connected right shoulder disability, has been submitted.  Further, the Board notes that, subsequent to the AOJ's most recent adjudication of the Veteran's TDIU claim in a June 2016 supplemental statement of the case, additional VA treatment records dated through November 2016 were associated with the record.  While the AOJ has not considered such records in connection with the Veteran's TDIU claim, as such matter is being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran claims that his service-connected disabilities, which include panic disorder without agoraphobia and depressive disorder, a right shoulder disability, a lumbar spine disability, and a cervical spine disability, render him unable to secure and follow a substantially gainful occupation.  In this regard, the Board notes that, as of the date of his January 2008 claim for a TDIU, the Veteran's disabilities have resulted in a combined 90 percent disability rating and meet the threshold schedular criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a).

However, the Board finds that a remand is necessary as there appears to be discrepancies in the record with regard to Veteran's employment history.  In his initial application for TDIU (VA Form 21-8940), received in December 2008, the Veteran indicated that he last worked in 2001, at which time he self-employed and worked 30 hours per week as a mechanic, by which he was able to earn $17,000. However, Social Security Administration (SSA) records from December 2004 indicate that the Veteran worked 50 hours per week for a soda company as a delivery driver as recently as January 2003 and, in January 2005, SSA denied his claim for disability benefits.  Further, a February 2009 examination reported noted that the Veteran had been employed by an accounting company as a bookkeeper for "2-3 years."  However, in a March 2009 VA examination report, the examiner indicated that the Veteran then was working 20-30 hours per week as a mechanic.  The March 2009 examiner also opined that, due to the function limitations of his disabilities, the Veteran would have problems continuing in his occupation as a heavy wheel mechanic, but could engage in sedentary work.  Further, at the November 2016 Board hearing, the Veteran testified that he worked at H&R Block during tax season.  However, he reported that he had to go outside when he was with customers to get himself together, and that he was only able to maintain this employment because of his friendship with the manager of the tax center at which he worked.  Therefore, as the Veteran appears to have engaged in employment since he submitted his initial VA Form 21-8940 in December 2008, a remand is necessary in order to request that he provide an updated form detailing the nature of his work since 2001.  In this regard, he should report all employment, to include seasonal and part-time employment since 2001, as well as when he earned his college degree.  The Board considers this information essential to the adjudication of the claim.  The AOJ should also contact employers identified by the Veteran and ask them to complete VA Form 21-4192, or other appropriate form, detailing the dates of the Veteran's employment and the reasons that he stopped working.

Furthermore, after the 2009 VA examinations, which include the most recent evaluations of the Veteran's service-connected disabilities, he submitted a May 2011 letter from Dr. C.C.S., a psychiatrist, in which she indicated that symptoms associated with his service-connected panic disorder without agoraphobia and depressive disorder had become severe and debilitating.  Additionally, VA treatment records indicate that the Veteran's panic attacks had become more severe and more frequent beginning in October 2016.  Finally, as noted at the Board hearing, the Veteran recently underwent surgery on his right shoulder disability.  Given the more recent reports regarding increased symptomatology referable to the Veteran's service-connected disabilities, the Board finds that new examination(s) addressing the functional effects of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, are necessary to decide the claim.

Further, the Board finds that a remand is necessary in order to obtain outstanding records.  In this regard, the Veteran reported participating in VA's vocational rehabilitation program; however, such file is not of record.  Additionally, the AOJ should obtain updated VA treatment records dated from November 2016 to the present for consideration in the Veteran's claim.  Finally, the AOJ should readjudicate the Veteran's claim based on the entirety of the record, to include the evidence added since the issuance of the June 2016 supplemental statement of the case.


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from November 2016 to present.  Make all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain the Veteran's VA vocational rehabilitation folder and associate it with the record on appeal. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Contact the Veteran and request that he complete and return a VA Form 21-8940, listing his complete employment and educational history, to include part-time and seasonal employment, since 2001 and any degrees obtained.

4. After receiving a response from the Veteran in connection with the directive in the third paragraph, the AOJ should contact the Veteran's employers, and ask them to complete and return VA Form 21-4192, or other appropriate form, detailing the dates of the Veteran's employment and the reasons that he stopped working.

5.  Arrange for the Veteran to undergo appropriate VA examination(s) so as to determine the nature of the functional impairment associated with his service-connected disabilities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner(s).

The examiner(s) should provide a full description of the effects, to include all associated limitations, of each of the Veteran's service-connected disabilities, currently consisting of panic disorder without agoraphobia and depressive disorder; impingement syndrome with subacromial enthesophyte of the right shoulder; lumbar spine strain; and limitation of motion, residuals, cervical strain, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The examiner(s) should consider all evidence, including lay statements, medical records, other medical opinions of record, and the response, if any, received from the Veteran as a result of the development conduct pursuant to the above directives.  Any opinions offered should be accompanied by clear rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the June 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


